Citation Nr: 1313377	
Decision Date: 04/22/13    Archive Date: 05/03/13	

DOCKET NO.  05-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the VARO in Oakland, California.

In March 2009, the Veteran provided testimony at a travel board hearing at the Oakland RO.  The Veterans Law Judge who conducted the hearing has since retired from the Board.  In August 2010, the Veteran was afforded the opportunity for a new hearing, but he declined.

In May 2010, and again in November 2010, the Board remanded the claims for further development.

The case was officially before the Board in August 2012 at which time it was determined that the Veteran had submitted new and material evidence sufficient to reopen a previously denied of entitlement to service connection for headaches.  With the claim for service for headaches being reopened, the appeal was granted to that extent only.  It was then remanded for further development with regard to the headaches, the Veteran's psychiatric status, and a cognitive disorder.

For reasons set forth below, the Board finds that further development is still in order and the Board must once again REMAND the claim to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The case was recently remanded by the Board for further development in August 2012.  The Veteran was then accorded examinations by VA with regard to the disabilities at issue in October 2012.  The Veteran's accredited representative, in his April 2013 informal hearing presentation, argues that the aforementioned examinations are inadequate.  With regard to the claim for headaches, the representative argues the examiner failed to discuss the fact the Veteran had inservice treatment for headaches, a VA examination report in 1985 within the first year of separation that resulted in a diagnosis of headaches, and VA post service treatment reports referring to complaints of headaches from 1995 to the present time.

With regard to the claim for service connection for a psychiatric disorder, the representative refers to a January 2013 addendum from the psychologist who examined the Veteran in October 2012, in which the psychologist stated that it was less likely than not that the current schizoaffective disorder is etiologically  related to the Veteran's service.  However, he stated that current research had not identified an exact cause for schizoaffective disorder, but "research indicates a possible genetic component as well as an imbalance in brain neurotransmitters."  No mention was made whatsoever as to whether the schizoaffective disorder, if it likely preexisted the Veteran's entrance onto active service, was aggravated beyond its natural progress by the Veteran's several years of active service from 1972 to 1984.  The psychologist provided only one psychiatric diagnosis, that being schizoaffective disorder.  He did not address the question of the Veteran having a cognitive disorder.  The Board notes that a the time of VA psychological examination in June 2004, the examiner expressed the opinion that the Veteran had significant memory loss in the context of more general cognitive impairment, but that without neuropsychological assessment, it was difficult to determine the extent.  He, however, did not provide the Veteran a neuropsychological assessment.

Based on the foregoing, the Board believes that further development is in order and the case is therefore REMANDED for the following:

1.  The RO should obtain from the VA Medical Center, Martinez, California, all outstanding pertinent records of evaluation and/or treatment of the Veteran for the disabilities at issue for the past couple of years.  All records and/or responses received should be associated with the claims file.  The Veteran himself should be given the opportunity to provide statements from individuals who have known him over the years since service and are willing to provide information as to their awareness of his having had problems with headaches, cognitive difficulties, and psychiatric symptoms.  Any such statements obtained should be associated with the claims file.

2.  The physician who conducted the October 2012 headaches examination of the Veteran should be contacted and asked to once again review the claims file and provide an addendum opinion as to his opinion as to the etiology of the Veteran's headaches with consideration of the fact that the Veteran was seen in service for headaches, and headaches diagnosed by VA in 1985, just one year following service separation, and his complaint of headaches ever since the mid-1990's.  If the physician is not available, another examination of the Veteran is authorized for the purpose of having the examiner provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (that is, if there is a 50 percent or greater probability) that the Veteran has headaches that had their onset in or are otherwise medically related to his active service.  The examiner should set forth all examination findings, along with a complete rationale for any conclusion reached.  He is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  The VA psychologist who examined the Veteran in 2012 and who responded to the question as to whether it is at least as likely as not that the Veteran's schizoaffective disorder is etiologically related to his active service, should be contacted and asked to provide an opinion as to whether he believes the schizoaffective disorder preexisted service, and if so, whether it worsened during service beyond its natural progress.  The examiner should provide detailed rationale, with specific references to the record, for any opinion provided.  If the opinion could not be provided without resort to speculation, the examiner should say why this is the case and state whether there is additional evidence that would aid in providing such an opinion.  With regard to the presence of a cognitive disorder, the psychologist should opine as to whether neuropsychological assessment would be indicated or advisable.  If so, one should be accomplished and the psychologist should then comment on the results.  If the psychologist is not available, the Veteran is authorized another examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any current psychiatric disorder, to include a cognitive disorder.

4.  After completing the above, and any other development deemed advisable, the claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	                  _________________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



